Citation Nr: 1241816	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-31 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from August 1999 to December 1999 and from January 2002 to April 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

In a September 2003 rating decision, the RO denied service connection for a personality disorder, on the basis that personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The Veteran did not appeal the decision and that rating decision is final.  She filed her current claim for service connection for an acquired psychiatric disorder in July 2007, asserting that she had been misdiagnosed with a personality disorder.  Although the RO treated this claim as a claim to reopen, in Clemons v. Shinseki, 23 Vet. App. 1, the U.S. Court of Appeals for Veterans Claims held that (See Clemons at 8, citing Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008)), in claims to reopen where a previous final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  Accordingly, as an acquired psychiatric disability is a separate and distinct disability from a personality disorder, the Veteran's current claim is not a new and material evidence claim, as is so reflected on the title page, and must be considered on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary with respect to the issue of entitlement to service connection for an acquired psychiatric disability.  Initially, in March 2011, the Veteran submitted additional authorizations for current private treatment records for her psychiatric disability.  As these records have not been associated with the claims file and are pertinent to the appeal, this case must be returned to the RO to obtain these records.  38 C.F.R. § 3.159(c)(1).

Additionally, service mental health records document that the Veteran was treated for psychiatric symptoms during her second period of active duty service.  The Veteran was afforded a VA examination in January 2008.  The examiner diagnosed major depression with psychotic features by history, recurrent, in partial remission.  The examiner determined that the Veteran's personality disorder contributed greatly to her psychiatric disorder.  He opined that her personality disorder was most disabling and was not caused by her military service and her psychiatric disorder was not a result of military service, but rather related to life events.  However, importantly, in proffering this opinion, the examiner did not review the Veteran's service mental health records from her second period of service, as they had not yet been associated with the claims file.  Moreover, the examiner's rationale did not clearly distinguish between post-service life events or in-service life events.  Thus, this examination is inadequate for appellate review. 

After some of the service mental health records were submitted by the Veteran, she was afforded another VA examination in July 2009 with another examiner.  However, this examiner did not diagnose an acquired psychiatric disorder and found that the results of objective testing indicated that the Veteran was intentionally feigning psychiatric symptoms.  He also indicated that the prognosis was unclear and a review examination, if applicable, was suggested in 18 months.  However, private treatment records during the course of the appeal as well as the prior VA examination show that the Veteran has been diagnosed with multiple psychiatric disabilities.  The Board observes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Given that the examiner did not address these diagnoses provided by other providers, this examination is also inadequate.  

Accordingly, given the deficiencies described above in the VA examinations, the Board finds that the Veteran should be afforded another VA examination.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   
   
Moreover, as the Veteran submitted her service mental health treatment records in May 2009, it is unclear whether all of these records have been associated with the claims file.  There is an indication that the RO was going to request such records in May 2009, but it does not appear that such a request was made after the Veteran submitted her records.  In light of the need to remand, the RO should request all of the Veteran's service mental health records from the National Personnel Records Center (NPRC).  

Further, based on review of the service treatment records, it is unclear whether they are complete.  Importantly, there are no entrance or discharge service examinations for her second period of service.  The Board also finds it significant that the Veteran has asserted that she was discharged for mental illness and she received psychiatric treatment leading up to her discharge in April 2003, but there is no documentation concerning whether she was processed by a Medical Board.  Accordingly, given the Veteran's various names, the RO should also request all service treatment and personnel records under all of the Veteran's names from the NPRC.   


Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the NPRC and request all service treatment records, service personnel records and service mental health treatment records under every name used for the Veteran for both periods of service.  

2.  The RO should take appropriate steps to obtain the private treatment records identified in the authorizations submitted by the Veteran in March 2011.  

3.  The RO should schedule the Veteran for an appropriate VA psychiatric examination.  The claims folder is to be made available to the examiner for review in connection with the examination.  All tests deemed necessary by the examiner are to be performed.  All psychiatric diagnoses should be clearly reported.  After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

a)  In light of the March 2004 to May 2004 private hospital records diagnosing psychotic features, did the Veteran have psychoses within one year of her discharge?

b)  If the examiner determines that the Veteran does not suffer from a current psychiatric disability, the examiner should clearly address the psychiatric diagnoses given in the private treatment records and at the January 2008 VA examination and clearly explain why these diagnoses are not accurate.  

c)  For all psychiatric disabilities diagnosed, is it at least as likely as not (a 50 percent or more probability) that any current acquired psychiatric disability is causally related to service?  

In proffering the opinion, the examiner should specifically address the service treatment mental health records.  A detailed rationale for all opinions expressed should be provided.

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


